Citation Nr: 1742533	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958.

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In August 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

In November 2015, the claim was remanded by the Board for additional development.  At that time, the claim for entitlement to service connection for hearing loss was also on appeal.  The AOJ granted entitlement to service connection for hearing loss in a January 2017 decision; therefore, that claim is no longer on appeal. 

Subsequent to the January 2017 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence in support of his claim.  In June 2017, the Veteran's representative submitted a waiver of RO consideration of evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee disorder was not manifest in service or to a degree of 10 percent within 1 year of separation; continuity of symptomatology since service is not shown; and it is unrelated to service.



CONCLUSION OF LAW

The criteria for service-connection for right knee disability have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was also afforded VA compensation and pension examinations in January and December 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Regarding the September 2015 videoconference Board hearing, the presiding VLJ focused on the elements necessary to substantiate the claims and sought to identify any further development that was required to help substantiate the claim.  This included explaining fully the issues and suggesting the submission of evidence that may have been overlooked and that might be potential advantageous to the Appellant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board, not just to a hearing instead before RO personnel).

The Board remanded the claim in November 2015 to obtain additional evidence and provide the Veteran with a VA examination for his service connection claim.  A VA examination and opinion was obtained in January and December 2016.  Neither the Veteran nor his representative asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Service Connection

Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.307, 3.308, 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is 'satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.'  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for chronic disease may be established through a showing of continuity of symptomatology since service.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's arthritis is a chronic disability listed in 38 C.F.R. § 3.309(a).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a right knee disorder due to in-service injury.  During a September 2015 Board hearing, the Veteran reported that while in service the Veteran reported he twisted his knee on a ladder while shutting down a runaway engine.  He stated he did not seek treatment for "a while" but after it started swelling he had it wrapped with an ACE bandage.  The Veteran reported his knee continued to get worse and he went to a doctor in Eagle River and he thought he had some meniscus damage.  He underwent arthroscopic surgery to remove part of a torn meniscus.  He eventually had to have his knee replaced.  

Service treatment records (STRs) including April 1946, October 1954, and March 1958 examination reports, are negative for any complaints, treatment, or diagnosis of a right knee disorder.  Additionally, in medical history reports dated in October 1954 and April 1956, the Veteran specifically denied "trick" or locked knee, arthritis, and bone, joint, or other deformity.  

Post-service treatment records include a July 2008 private orthopedic note in which the Veteran stated he has had right knee symptoms for the past 20 years.  He stated his right knee was injured approximately 20 years ago and he had micro surgery.  An April 1996 medical bill from Dr. F. for a second opinion on right knee pain indicates the injury was in December 1995.  A December 2008 private operative note indicates the Veteran underwent a bilateral total knee replacement.  

In a January 2016 VA examination report, the Veteran reported he twisted his knee going down a ladder in service.  He stated that if he drove long distances his knee would swell and he would use a bandage.  The Veteran did not report the frequency of this occurrence.  He stated that from 1978 to 1979 he worked for British Petroleum and he was seen for his knee.  He stated he has had surgery twice and a total knee replacement in 2008.  After a physical examination, the examiner determined the Veteran's condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that although the Veteran reported he injured his right knee in service, the evidence of record does not reflect an injury to the right knee.  Even based on his history, the examiner opined that if the injury he reported was clinically significant such as to create a long-standing effect, it is reasonable to expect some documentation would likely support a chronic disabling condition.  Such documentation is not found.  The examiner referred to the July 2008 orthopedic consultation which indicates the right knee condition was about 20 years along - which supports that it is less likely than not that the right knee condition was incurred in service and/or a result of an injury in service.

During a December 2016 VA examination, the Veteran brought a copy of the total knee replacement operative report which showed end-stage arthritis of both knees.   After a physical examination, the examiner noted the STRs are silent for complaints, evaluation, and treatment of a right knee disorder and a separation examination showed no knee abnormalities.  Post-service treatment records show a note dated in 1996 which includes complaints of knee pain, 38 years after separation from service.  The examiner referred to a note from Dr. M which indicates the Veteran had right knee microscopic surgery 20 years prior to 2008; he was diagnosed with end-stage arthritis in 2008, 50 years after release from active duty.  The examiner opined that it is mostly likely than not that his meniscus surgery has caused his end-stage right knee arthritis.  

As indicated earlier, the first evidence of a right knee disorder was in April 1996.  However, the first objective evidence in the file of a right knee disorder is in July 2008, more than 50 years after separation from military service.  It must be concluded based on the evidence that the Veteran's right knee disorder did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's right knee disorder and his military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').

While the Veteran believes that his current right knee disorder was due to an in-service injury, he is not competent to provide a diagnosis or nexus opinion in this case.  The Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his right knee disability is contradicted by the conclusion of the VA examiners who considered the Veteran's lay statements and in-service symptoms in rendering their negative opinions.  The Board finds the specific, reasoned opinions of the trained health care provider who conducted the VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has also considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  The Board recognizes that the Veteran has been diagnosed with end-stage arthritis of the right knee, which is a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence that he was diagnosed with right knee arthritis during his military service or for decades thereafter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Not only is there no evidence in the service treatment records of a right knee injury, but the Veteran's knee was without abnormalities on separation examination.  Furthermore, at no point did the Veteran report an in-service injury to his private treatment providers.  For these reasons, the Board finds that these lay statements of record, as they counter the medical evidence and lay statement made in closer proximity to the Veteran's service, lack credibility.

For the foregoing reasons, the claim for service connection for a right knee disorder must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


